Exhibit 10
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of May 3, 2010, among JCP Fund V Bridge Partners LLC, a Delaware corporation
(the “Borrower”) and (ii) Jefferies Group, Inc. (the “Lender”). Capitalized
terms used herein and not otherwise defined herein shall the respective meanings
ascribed to such terms in the Credit Agreement defined below.
RECITALS:
     A. The Borrower and the Lender are parties to that certain Credit
Agreement, dated as of August 11, 2008 (as the same may from time to time be
amended, amended and restated, supplemented, waived or otherwise modified, the
“Credit Agreement”).
     B. The Borrower and the Lender desire to amend the Credit Agreement to
modify certain provisions thereof.
AGREEMENT:
     Section 1. Amendment. In consideration of the premises and mutual covenants
set forth herein and for other valuable consideration and subject to the
conditions and upon the terms set forth herein, the Credit Agreement is hereby
amended as follows:
     1.1 Amendment to Definitions in Section 1 of the Credit Agreement.
     The definition of “Maturity Date” is hereby amended by deleting such
definition in its entirety and by replacing it in the applicable alphabetical
order in Section 1 of the Credit Agreement with the following definition:
     “Maturity Date” the earliest to occur of (a) September 30, 2010, (b) the
First Drawdown Date and (c) the date of termination in whole of all of the
Commitments pursuant to Section 7 hereof.
     The definition of “Commitment” is hereby amended by deleting such
definition in its entirety and replacing it in the applicable alphabetical order
in Section 1 of the Credit Agreement with the following definition:
     “Commitment” the Lender’s obligation to make the Loans to the Borrower
pursuant to Section 2.1 hereof in an amount not to exceed $60,000,000.
     1.2 Amendment to Section 4.2 “Conditions to Loans Following the Closing
Date”.
     A new Section 4.2(g) is added to the Credit Agreement which states the
following:
     (g) The Lender shall have received a Note from the Borrower evidencing the
full amount of the Commitment

 



--------------------------------------------------------------------------------



 



     A new Section 4.2(h) is added to the Credit Agreement which states the
following:
     (h) The Lender has received evidence satisfactory to it that the Borrower
has received $10,000,000 from the Managing Members (the “Members Contribution”).
     A new Section 4.2(i) is added to the Credit Agreement which states the
following:
     (i) The terms of the Members Contribution are reasonably satisfactory to
the Lender and shall include (among others) that (a) the interest rate payable
on the Members Contribution shall be no greater than the interest payable to the
Lenders, (b) that the Managing Members shall be repaid the Members Contribution
on pro rata basis with repayments to the Lender and (c) that the Members
Contribution to be used solely to make Permitted Investments and to pay expenses
of the Lender and the Borrower with respect to the negotiation and preparation
of the Loan Documents and of the Borrower with respect to its organization and
administration.
     Section 2. Effectiveness.
     2.1 Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
     (i) Amendment Executed. This Amendment shall have been executed by the
Borrower and the Lender.
     (ii) Other Matters. The Borrower shall have provided such other items and
shall have satisfied such other conditions as may be reasonably required by the
Lender.
     2.2 Amendment Effective Date. This Amendment shall be effective on the date
(the “Amendment Effective Date”) upon which the conditions precedent set forth
in Section 2.1 above are satisfied. Unless otherwise specifically set forth
herein, the amendment and any other modifications set forth in this Amendment
shall be effective on and after the Amendment Effective Date.
     Section 3. Miscellaneous.
     3.1 Representations and Warranties. The Borrower, by signing below, hereby
represents and warrants to the Lender that:
     (i) the Borrower has the legal power and authority to execute and deliver
this Amendment;
     (ii) the individual executing this Amendment on behalf of the Borrower has
been duly authorized to execute and deliver the same and bind the Borrower
respect to the provisions hereof;
     (iii) the execution and delivery by the Borrower of this Amendment and the
performance by it of all of its obligations under this Amendment have been duly
authorized by all necessary action on the part of the Borrower and do not:
(i) contravene any provision of the Borrower’s certificate of formation or
operating agreement; (ii) conflict with, or result in a

-2-



--------------------------------------------------------------------------------



 



breach of the terms, conditions or provisions of, or constitute a default under,
or result in the creation of any Lien (other than a Permitted Lien) upon any of
the property of the Borrower under, any agreement or instrument to which it is a
party or by which any of its assets are bound, except, in each case, such
conflict, breach, default or Lien as would not reasonably be expected to have a
Material Adverse Effect; or (iii) violate or contravene any provision of any
law, rule or regulation or any order or ruling thereunder or any decree, order
or judgment of any governmental authority except such violation or contravention
as would not reasonably be expected to have a Material Adverse Effect. The
Borrower is not subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board of Governors of the Federal
Reserve System) which limits its ability to incur Indebtedness;
     (iv) no Default or Event of Default exists under the Credit Agreement
except as has been duly waived in writing by the parties prior to the date
hereof, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof;
     (v) the Borrower does not have any claim or offset against, or defense or
counterclaim to, any obligations or liabilities of the Borrower under the Credit
Agreement or any other Loan Document;
     (vi) this Amendment constitutes a valid and binding obligation of the
Borrower in every respect, enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies; and
     (vii) each of the representations and warranties set forth in Section 3 of
the Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date.
     3.2 Continuing Effect; No Other Amendments. Except as expressly amended
hereby, all of the terms and provisions of the Credit Agreement are and shall
remain in full force and effect and be unaffected hereby. The amendment provided
for herein is limited to the specific provision of the Credit Agreement
specified herein and to the extent specified herein and shall not constitute a
waiver or an amendment of, or an indication of the Lender’s willingness at any
other time to amend or waive any other provisions of, the Credit Agreement.
     3.3 Reference to Agreement. The Credit Agreement and any and all other
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, as amended
hereby, are hereby amended so that any reference to the Credit Agreement shall
mean a reference to the Credit Agreement, as amended hereby.
     3.4 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     3.5 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of the Lender.

-3-



--------------------------------------------------------------------------------



 



     3.6 Release. The Borrower, by signing below, hereby waives and releases the
Lender and its affiliates from any and all actions, causes of action, claims,
demands, damages offsets, defenses, counterclaims and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure of to act by the Lender or any of its affiliates on or prior to the date
of the Amendment No. 2 Effective Date, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
     3.7 Entire Agreement. This Amendment, together with the Credit Agreement
and the other Loan Documents integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.
     3.8 Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or electronic signature, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.
     3.9 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
     3.10 JURY TRIAL WAIVER. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.
     3.11 Consent to Jurisdiction and Service of Process. Any legal action or
proceeding with respect to this Amendment shall be brought in the courts of the
State of New York in New York County or of the United States for the Southern
District of New York, and, by execution and delivery of this Amendment, each of
the Borrower and the Lender accepts, for itself and in connection with its
properties and assets, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Amendment from which no
appeal has been taken or is available. Each of the Borrower and the Lender
irrevocably agrees that all service of process in any such proceedings in any
such court may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid and return
receipt requested, to it at its address set forth in Section 8.2 of the Credit
Agreement, such service being hereby acknowledged by the Borrower to be
effective and binding service in every respect. Each of the Borrower and the
Lender irrevocably waive any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in any such jurisdiction. Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of the Lender to bring proceedings against the Borrower in the court of
any other jurisdiction.
     3.12 Ratification. Except as specifically modified by this Amendment, the
Credit Agreement and each other Loan Document is hereby ratified and confirmed
in all respects and shall continue to apply with full force and effect.

-4-



--------------------------------------------------------------------------------



 



     3.13 Headings Descriptive. The headings of the several sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.
[Signature pages follow.]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the date first above written.

            JCP FUND V BRIDGE PARTNERS LLC,
as the Borrower
      By:   /s/ James L. Luikart         Name:   James L. Luikart       
Title:   Managing Member        JEFFERIES GROUP, INC.
as the Lender
      By:   /s/ Peregrine Broadbent         Name:   Peregrine Broadbent       
Title:   Chief Financial Officer     

 